DETAILED ACTION
This correspondence is in response to the communications received June 7, 2022.  Claims 1-20 are under consideration.


Response to Arguments
	The amendments made to the claims, have significantly changed the scope (broadened the scope) such that new rejections under new art were necessary.  For both claims 1 and 10, the following four distinct changes substantiate the need for the new rejections contained in this office action.

1.) The previously claimed “an electron injection layer, comprising LiFi” has now been amended as just the “a first layer”.
2.) The first layer having an electron injection function, where the previous claim language used to include the specific material of LiFi.
3.) The second electrode is no longer “in direct contact with the electron injection layer” and now just “a second electrode, that functions as a negative electrode, formed above the first layer”.
4.) The adsorption layer previously was claimed to comprise aluminum, however now is claimed as “an adsorption layer comprising a reactive material”. 




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10, and the claims that depend them, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an “adsorption layer comprising aluminum”, does not reasonably provide enablement for the “adsorption layer comprising a reactive material”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  In claim 1, the newly amended claim language, “… an adsorption layer comprising a reactive material formed above a surface of the second electrode not in contact with the first layer; and …”, broadens the scope of materials possible to be used for the adsorption layer beyond what is disclosed, see paragraphs 0080, 0095-0101, etc.  Claim 10 suffers from the same issue, and the rationale presented for claim 1 applies to claim 10, as the same language is used.

An analysis of the relevant Wands Factors has been conducted and will be discussed below.  

A. Breadth of the claims;
The recitation of the “adsorption layer comprising a reactive material” as claimed is not commensurate with the scope of the enablement and not adequately supported by the written description.  Other materials which have the characteristic of being a “reactive material” would include any material which could exhibit absorptive reactive behavior such as insulators, polymers and other metals not disclosed, under the currently overly broad claim recitation.  
B. The nature of the invention;
Including aluminum or magnesium content in the adsorption layer to improve brightness as discussed at least in ¶ 0109.
C. The state of the prior art; D. The level of one of ordinary skill; E. The level of predictability in the art;
The Applicant provides no known related prior art with adsorption materials like aluminum or magnesium.
F. The amount of direction provided by the inventor;
The inventor does not provide enough direction to support the full scope of the claim.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 8,598,610) in view of Farquhar et al. (US 2011/0074281) in view of Li (US 2016/0254274).


    PNG
    media_image1.png
    753
    1051
    media_image1.png
    Greyscale

Regarding claim 1, the prior art of Oda shows in Figs. 1, 2, 4 and 5, an organic EL apparatus with a plurality of sub pixels arranged in a display region in a matrix shape (see “Related Art” section, “an organic electric field light-emitting device (so-called organic EL device) as a light-emitting device”) comprising:

a first electrode (3R, 3G, 3B), that functions as a positive electrode (“anodes 3R, 3G, 3B”, col. 17, line 61), formed in an island shape (each lower electrode has a finite X and Y dimension so as to be specific to each individual sub-pixel) in each sub pixel, wherein the first electrode comprises ITO (col. 7, lines 49-57, discussed that the anodes are formed from indium tin oxide);

a light emitting function layer (5G, 5R, col. 18, line 11-17) formed on the first electrode (on 3G, 3R), wherein the light emitting function layer comprises a plurality of organic light emitting layers (5G and 5R);

a first layer (61, col. 6, line 35) formed above the light emitting function layer (61 is formed over 5G, 5R), 

the first layer having an electron injection function (disclosed to be “electron injection layer 61”, col. 6, line 35) and comprising an element having a low work function (see analysis below);

a second electrode (8, col. 5, lines 54-56, discusses “cathode 8”), that functions as a negative electrode (the term “cathode” has the meaning of “the negatively charged electrode by which electrons enter an electrical device”), formed above the first layer (where 8 is on 61).

Applicant’s electron injection layer (now claimed as the “first layer”), with low work function, is disclosed to be LiF, Li2O, Liq, MgO, and CaF2”, ¶ 0077.  The low “work function” characteristic is an attribute that is inherent to the materials listed.  Thus, if the prior art discloses an electron injection layer made of the materials listed by the Applicant, the material of the prior art’s electron injection layer satisfies the limitation of having the characteristic of being a “low work function” material.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the electron injection layer of Oda ‘610 would inherently have the property of a “low work function” characteristic, because the electron injection layer is made of materials (col. 9, lines 18-40) which are the same as the electron injection layer as disclosed (¶ 0077).  See MPEP 2112.01.

First, Oda does not disclose,
“an adsorption layer comprising a reactive material formed above a surface of the second electrode not in contact with the first layer”.

    PNG
    media_image2.png
    257
    386
    media_image2.png
    Greyscale

Farquhar discloses in Fig. 2B and in ¶ 0022, “… the cathode may be made of two layers to enhance electron injection. Non-limiting examples of suitable materials for cathode areas 214 and 224 are LiF/aluminum …”.  The upper aluminum layer disclosed by Farquhar as the claimed “adsorption layer”.  Applicant’s adsorption layer is disclosed to be either aluminum or magnesium (¶ 0080).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“an adsorption layer comprising a reactive material formed above a surface of the second electrode not in contact with the first layer”,

in the invention or system of Oda as taught by Farquhar, for the purpose of a counter electrode structure which can enhance electron injection.

Second, Oda does not disclose,
“a color filter arranged in each sub pixel”.

    PNG
    media_image3.png
    474
    895
    media_image3.png
    Greyscale

Li discloses in Fig. 1 and in ¶ 0023, “the bottom emission mode as shown in Fig. 1 … the LED display panel … may comprise … a color filter (CF) layer 6 …”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a color filter arranged in each sub pixel”,

in the invention or system of Oda as taught by Li, for the purpose of adjusting the output emission wavelength for the light emitting pixel so as to be able to construct a multi-color display.

Regarding claim 5, Oda et al. disclose the organic EL apparatus according to claim 1, wherein the plurality of organic light emitting layers comprises a blue light emitting layer, a green light emitting layer and a red light emitting layer (Fig. 5 of Oda shows all three of blue red and green pixels, “R”, “G” and “B”).

Regarding claim 6, Oda et al. disclose the organic EL apparatus according to claim 1, wherein the plurality of sub pixels include green sub pixels that emit light with a peak wavelength of approximately 540 nm (Fig. 5 of Oda shows all three of blue red and green pixels, “R”, “G” and “B”, and the specific color peak wavelength are commonly known wavelengths.  Official notice is taken with regard to this limitation as it is so well known and established in the art).

Regarding claim 7, Oda et al. disclose the organic EL apparatus according to claim 6, wherein the plurality of sub pixels further include blue and red sub pixels, wherein the blue sub pixels emit light with a peak wavelength of approximately 470 nm and the red sub pixels emit light with a peak wavelength of approximately 610 nm (Fig. 5 of Oda shows all three of blue red and green pixels, “R”, “G” and “B”, and the specific color peak wavelength are commonly known wavelengths.  Official notice is taken with regard to this limitation as it is so well known and established in the art).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 8,598,610) in view of Farquhar et al. (US 2011/0074281) in view of Li (US 2016/0254274) in Ii (US 2016/0035999).

Regarding claim 2, Oda et al. disclose the organic EL apparatus according to claim 1, but do not disclose,
“wherein the thickness of the electron injection first layer is approximately 1 nm”.

Ii discloses in ¶ 0351 where an electron injection layer is within a range of 1 nm to 10 um.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the thickness of the electron injection first layer is approximately 1 nm”,

in the invention or system of Oda as taught by Ii, for the purpose of providing diminutive dimensions so as to increase device density and higher visual definition.

Regarding claim 3, Oda et al. disclose the organic EL apparatus according to claim 1, however Oda does not disclose,
“wherein the thickness of the adsorption layer is 1 nm or more”.

Further, Ii does not disclose the thickness for the adsorption layer, but does disclose an OLED pixel with a electron injection layer that is 1 nm thick, ¶ 0351. 

With respect to the limitation “wherein the thickness of the adsorption layer is 1 nm or more”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the adsorption layer has a thickness of “1nm or more” since it was well known in the art that by having small dimensions would allow for more devices to be used in a given area. Using very thin component layers of an OLED pixel light emitter is a common practice in the art because small device dimensions translates to the ability to pack more devices into a given area, thus increasing device density which improves visual definition in display devices. Further, “[c]ommon sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).

The Ii reference discloses OLED pixels with element layers of 1 nm in thickness dimensions.  The various components of OLED pixel devices are commonly interchangeable since they device features are typically incremental improvements to a common base device of a light emitting layer between two electrodes, with ever increasing improvement features as the technology matures.  The device dimensions are, unless otherwise stated by the prior art, typically quite similar as disclosed by the art used in this rejection, for the plural layers that compose a OLED pixel emitter device.  In summation, the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 8,598,610) in view of Farquhar et al. (US 2011/0074281) in view of Li (US 2016/0254274) in view of Yamazaki et al. (US 2001/0028060).

Regarding claim 4, Oda et al. disclose the organic EL apparatus according to claim 1, however Oda does not disclose,
“wherein the light emitting function layer  is formed in direct contact with the first electrode”.

Yamazaki discloses in Fig. 21, wherein the light emitting function layer  is formed in direct contact with the first electrode (52 is directly formed on 50, ¶ 0352, “pixel electrode (anode) 50” and ¶ 0353, “light emitting layer 52”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the light emitting function layer  is formed in direct contact with the first electrode”,

in the invention or system of Oda as taught by Yamazaki, for the purpose of utilizing an OLED pixel arrangement which can have the benefit of being less costly to fabricate than a version with a hole injection film and hole transport film.


Claims 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2001/0028060) in view of Oda et al. (US 8,598,610) in view of Farquhar et al. (US 2011/0074281) in view of Li (US 2016/0254274).


    PNG
    media_image4.png
    507
    1210
    media_image4.png
    Greyscale

Regarding claim 10, Yamazaki discloses in Figs. 1, 2, 16 and 21, an organic EL apparatus (¶ 0002, “EL display”) with a plurality of sub pixels arranged in a display region (“display portion 101”, ¶ 0057) in a matrix shape (matrix array shown in Fig. 2) comprising:

a first electrode (50), that functions as a positive electrode (¶ 0352, “pixel electrode (anode) 50”), formed in an island shape in each sub pixel (each lower electrode has a finite X and Y dimension so as to be specific to each individual sub-pixel), wherein the first electrode comprises ITO (¶ 0210, “A 110 nm thick ITO (indium tin oxide) film is formed …and then patterning is performed, forming … the pixel electrode …”, the pixel electrode being the lower electrode which is analogous to 50);

a light emitting function layer (¶ 0353, “a light emitting layer 52”) formed on and in direct contact with the first electrode (52 is formed directly on 50), 

wherein the light emitting function layer (52) comprises a plurality of organic light emitting layers (¶ 0353, “light emitting layer 52 is formed from polyvinyl carbazole”);

a first layer (53) formed above the light emitting function layer (53 above 52), the first layer having an electron injection function (¶ 0353, “electron injection layer 53”);

a second electrode (54), that functions as a negative electrode (¶ 0353, “a cathode 54 is formed from an aluminum alloy”), formed above the first layer (54 formed above 53).

First, Yamazaki does not disclose,
“the first layer … comprising an element having a low work function”.

Oda discloses in Fig. 5, wherein the electron injection layer (61) is between the cathode  (8) and the light emitting layer (5R, 5G), and Oda discloses wherein the electron injection layer is made of the same material as that of the applicant’s “first layer”.  Applicant’s electron injection layer (now claimed as the “first layer”), with low work function, is disclosed to be LiF, Li2O, Liq, MgO, and CaF2”, ¶ 0077.  The low “work function” characteristic is an attribute that is inherent to the materials listed.  Thus, if the prior art discloses an electron injection layer made of the materials listed by the Applicant, the material of the prior art’s electron injection layer satisfies the limitation of having the characteristic of being a “low work function” material.  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the electron injection layer of Oda ‘610 would inherently have the property of a “low work function” characteristic, because the electron injection layer is made of materials (col. 9, lines 18-40) which are the same as the electron injection layer as disclosed (¶ 0077).  See MPEP 2112.01.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the first layer … comprising an element having a low work function”,

in the invention or system of Yamazaki as taught by Oda, for the purpose of utilizing an electron injection layer which can improve the amount of electrons being fed to the light emitting layer.

Second, Yamazaki does not disclose,
“an adsorption layer comprising reactive material formed above a surface of the second electrode not in contact with the first layer”.

Farquhar discloses in Fig. 2B and in ¶ 0022, “… the cathode may be made of two layers to enhance electron injection. Non-limiting examples of suitable materials for cathode areas 214 and 224 are LiF/aluminum …”.  The upper aluminum layer disclosed by Farquhar as the claimed “adsorption layer”.  Applicant’s adsorption layer is disclosed to be either aluminum or magnesium (¶ 0080).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“an adsorption layer comprising a reactive material formed above a surface of the second electrode not in contact with the first layer”,

in the invention or system of Yamazaki as taught by Farquhar, for the purpose of a counter electrode structure which can enhance electron injection.

Second, Oda does not disclose,
“a color purity enhancing layer arranged in each sub pixel”.

    PNG
    media_image3.png
    474
    895
    media_image3.png
    Greyscale

Li discloses in Fig. 1 and in ¶ 0023, “the bottom emission mode as shown in Fig. 1 … the LED display panel … may comprise … a color filter (CF) layer 6 …”.  The term “color purity enhancing” is interpreted to be analogous to “color filter” since by aligning input wavelengths to a desired color/wavelength at the color purity enhancing film, one is also is filtering out unwanted wavelengths, thus the terms are describing the same function.  Applicant’s specification 0087 supports this interpretation and does not describe a different function than color filtering.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a color purity enhancing layer arranged in each sub pixel”,

in the invention or system of Yamazaki as taught by Li, for the purpose of adjusting the output emission wavelength for the light emitting pixel so as to be able to construct a multi-color display.

Regarding claim 11, Yamazaki et al. disclose the organic EL apparatus according to claim 10, wherein the color purity enhancing layer is a color filter layer (see comments about this limitation in the rejection of claim 10).

Regarding claim 12, Yamazaki et al. disclose the organic EL apparatus according to claim 10, wherein each sub pixel includes at least a blue light emitting layer (¶ 0289 discusses blue pixels, Yamazaki).

Regarding claim 13, Yamazaki et al. disclose the organic EL apparatus according to claim 1, wherein the adsorption layer comprises aluminum (see rejection of claim 10, Farquhar reference discloses this feature).

Regarding claim 15-19, Yamazaki et al. disclose the organic EL apparatus according to claim 1, and as Oda was already utilized to disclose the material of the first layer in the rejection of claim 10, Oda again discloses each of the following materials in col. 9, lines 18-40,
(for claim 15) wherein the first layer comprises a compound selected from a halogenide, an oxide, an alkali metal, or an alkaline earth metal, (for claim 16) wherein the first layer comprises lithium, (for claim 17) wherein the first layer comprises lithium fluoride (col. 36, lines 64-65), (for claim 18) wherein the first layer comprises a lithium organic compound (61 is stated to be an alkali metal and in addition… “The metal complex may include … an organic metal complex using [various chemical compounds]” ), and (for claim 19) wherein the first layer comprises Liq (Oda refers to this material as “8-quinolinolato lithium”).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2001/0028060) in view of Oda et al. (US 8,598,610) in view of Farquhar et al. (US 2011/0074281) in view of Li (US 2016/0254274) in view of Helander et al. (US 2015/0287846).

Regarding claim 14, Yamazaki et al. disclose the organic EL apparatus according to claim 1, however Yamazaki does not disclose,
“wherein the adsorption layer comprises magnesium”.

Helander discloses in ¶ 0112, “A 100 nm-thick Al or Mg cathode layer 1002 was deposited on the LiF layer”, which shows the interchangeability of aluminum and magnesium.  Therefore, it would have been obvious to one of ordinary skill in the art to understand that in the system as presented in the rejection of claim 10, Yamazaki’s LiF/Al arrangement would be comparable to Helander’s LiF/Mg arrangement as both systems are low work function metals that allow for optimal light output efficiency of the display pixel device.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the adsorption layer comprises magnesium”,

in the invention or system of Yamazaki as taught by Helander, for the purpose of utilizing low work function metals that improve the light output efficiency.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2001/0028060) in view of Oda et al. (US 8,598,610) in view of Farquhar et al. (US 2011/0074281) in view of Li (US 2016/0254274) in view of Zhou et al. (US 2016/0079316).

Regarding claim 20, Yamazaki et al. disclose the organic EL apparatus according to claim 1, however Yamazaki does not disclose,
“wherein the first layer comprises Yb”.

Zhou discloses in ¶ 0069 wherein it is shown that low work function metals include aluminum, magnesium and “Yb” (ytterbium) for electrode use in OLED pixel devices.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the first layer comprises Yb”,

in the invention or system of Yamazaki as taught by Zhou, for the purpose of utilizing low work function metals that improve the light output efficiency.


Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 is objected to for the reason that claim 9 depends on claim 8.  The prior art fails to disclose, “further comprising a flattening layer formed between the first electrode and the color filter and with a thickness of approximately 1-5 um.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893